Citation Nr: 9913373	
Decision Date: 05/17/99    Archive Date: 05/26/99

DOCKET NO.  96-38 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1151 for 
pulmonary disability, claimed to have resulted during 
treatment at a VA Medical Center in January 1971 and March 
1974.  


REPRESENTATION

Appellant represented by:	Timothy L. Salvatore, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from May 1945 to 
August 1946.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.

The present case arises from a March 1996 rating action, with 
which the veteran indicated disagreement in July 1996.  A 
statement of the case was issued later that month, and in 
August 1996 a substantive appeal (VA Form 9, Appeal to Board 
of Veterans' Appeals), was received.  Also in August of that 
year, the veteran appeared at a hearing conducted at the RO.

Thereafter, the veteran was scheduled to appear at a number 
of hearings before a Member of the Board in Washington, DC.  
The first, scheduled for October 1998, was postponed at the 
veteran's request.  The second, scheduled for January 1999, 
was also postponed at his request.  The third, scheduled for 
March 1999, was canceled at the request of his 
representative.  More precisely, the veteran's attorney 
submitted additional documents to the Board in February 1999, 
in light of which he advised that "the hearing is not 
necessary and may be canceled at your discretion."  Although 
the veteran's attorney also offered to conduct a telephone 
conference with the Board on this matter, which did not take 
place, under the circumstances as described, no further 
action will be taken to schedule the veteran for a personal 
appearance before the Board.



REMAND

In this case, the veteran essentially contends that he 
developed additional pulmonary disability as a result of 
surgery performed at a VA Medical Center in the 1970's.  With 
regard to the specific surgery the veteran believes led to 
his disability, it is observed that, when he personally 
addresses that question, he refers to the January 1971 
surgery for resection of a segment of the left upper lobe of 
his lung.  His representative, however, appears to assert 
that it was a March 1974 surgery, in which a left 
pneumonectomy was performed, that has resulted in the 
disability for which benefits under 38 U.S.C.A. § 1151 are 
claimed.  Since the RO has apparently considered both 
surgeries in denying the veteran's claim, the Board will do 
likewise, and consider them both.  

As an initial matter, it is observed that, after the most 
recent supplemental statement of the case was issued in April 
1998, and the veteran's claims file was transferred to the 
Board, his representative submitted a number of additional 
items of evidence in support of the veteran's appeal.  These 
included a February 1999 affidavit of the veteran, a November 
1998 opinion by a private physician, Michael C. Kallay, M.D., 
and February and March 1999 opinions by one of the veteran's 
treating physicians, Michael H. Ader, M.D.  Furthermore, in a 
February 1999 statement, the veteran's representative 
specifically requested that, in the event the Board found the 
evidence was not sufficient to permit a grant of the 
veteran's claim, it be referred to the RO, "for review and 
preparation of a supplemental statement of the case . . . ."

Pursuant to the provisions of 38 C.F.R. § 20.1304(a), an 
appellant will be granted a period of 90 days following the 
mailing of notice to him that an appeal has been certified to 
the Board for appellate review, and that the appellate record 
has been transferred to the Board, during which he may submit 
additional evidence.  By the provisions of 38 C.F.R. 
§ 20.1304(c), any such evidence so received at the Board, 
"must be referred to the agency of original jurisdiction for 
review and preparation of a supplemental statement of the 
case unless this procedural right is waived . . . ."

A review of the relevant correspondence from the RO to the 
veteran does not make clear precisely when the appellate 
record was transferred to the Board.  It is thus not possible 
to calculate the 90-day period described in section 
20.1304(a).  Therefore, the submission of the additional 
evidence by the veteran's representative must be considered 
timely in that regard, and, since the right to have this 
evidence reviewed by the RO was not waived, this evidence 
must be referred to the RO for its consideration.  38 C.F.R. 
§  20.1304(c).  Accordingly, it will be necessary to return 
the case to the RO for further review prior to the Board 
entering a final decision.  

With respect to the substance of the veteran's claim, as 
indicated above, it has been contended that the veteran 
developed additional disability from improperly administered 
VA treatment in the early 1970's.  Specifically, this is 
claimed to have occurred in connection with a resection of a 
segment of the left upper lung lobe in January 1971, and a 
left pneumonectomy in March 1974.  It has also been contended 
that the 1974 surgery was performed without the veteran's 
informed consent.  

The present record reflects that the veteran has been 
currently diagnosed as having, as is pertinent to this 
matter, chronic obstructive and restrictive lung disease, and 
chronic bronchitis/bronchiectasis.  We refer to the report of 
the VA examination in March 1998, and the February 1999 
opinion of Michael H. Ader, M.D.  The record also shows that. 
in connection with his treatment for tuberculosis, the 
veteran underwent a resection of a segment of his left upper 
lobe at a VA hospital in January 1971.  In March 1974, an 
additional left upper lobectomy was scheduled to take place 
at that hospital, but it appears that a left pneumonectomy 
was actually performed.  In this regard, we observed that 
there are other records associated with the file which 
reflect that one could anticipate that a pneumonectomy might 
be required for "technical reasons" when performing a 
lobectomy, but the current record does not reflect the 
precise reason why a pneumonectomy was performed in the 
veteran's case, as opposed to just the lobectomy.  It is also 
observed that the current record does not contain either the 
operative report or any pathology report following the 
veteran's surgeries.  

In any case, the veteran did undergo a pneumonectomy in 1974 
and, as indicated above, he eventually developed chronic 
obstructive and restrictive lung disease as well as 
bronchitis/bronchiectasis.  As to the etiology of these 
conditions, the Board observes that, in a May 1996 report 
prepared by a private physician, Nita A. Rastogi, M.D., the 
veteran was described as having, among other things, 
"chronic lung disease secondary to left pneumonectomy."  
Another private physician, Richard J. Murray, M.D., wrote, in 
a 1991 report, that the veteran had "both restrictive and 
obstructive defect secondary to surgery . . . ."  It 
appears, therefore, that there is medical evidence supporting 
the conclusion that certain of the veteran's current 
pulmonary problems are considered to have arisen from his 
previous surgery.  What is not addressed, however, is the 
extent to which these conditions were intended to result 
from, or were certain to result from, those surgeries.  

At this juncture, a brief discussion of the law and 
regulations regarding entitlement to benefits under the 
provisions of 38 U.S.C.A. § 1151, might be useful.  Under the 
provisions of 38 U.S.C.A. § 1151, when a veteran suffers 
injury or aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of the veteran's own willful misconduct or failure to 
follow instructions, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  See 38 C.F.R. 
§§ 3.358(a), 3.800(a) (1998).

The regulations provide, in pertinent part, that, in 
determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based is 
compared with the physical condition subsequent thereto.  
With regard to medical or surgical treatment, the veteran's 
physical condition prior to the disease or injury is the 
condition which the medical or surgical treatment was 
intended to alleviate.  38 C.F.R. § 3.358(b)(1).  
Compensation is not payable if additional disability or death 
is a result of the continuance or natural progress of the 
injury or disease for which the veteran was hospitalized 
and/or treated.  38 C.F.R. § 3.358(b)(2).

Further, the additional disability or death must actually 
result from VA hospitalization or medical or surgical 
treatment and not be merely coincidental therewith.  In the 
absence of evidence satisfying this causation requirement, 
the mere fact that aggravation occurred will not suffice to 
make the additional disability or death compensable.  
38 C.F.R. § 3.358(c)(1), (2).

In addition, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain or intended to result from the VA hospitalization 
or medical or surgical treatment.  Consequences otherwise 
certain or intended to result from a treatment will not be 
considered uncertain or unintended solely because it had not 
been determined, at the time consent was given, whether that 
treatment would in fact be administered.  38 C.F.R. 
§ 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

So as to avoid possible misunderstanding as to the governing 
law, the Board notes that earlier interpretations of the 
statute and regulations required evidence of negligence on 
the part of VA, or the occurrence of an accident or an 
otherwise unforeseen event, to establish entitlement to 
38 U.S.C.A. § 1151 benefits.  See, e.g., 38 C.F.R. 
§ 3.358(c)(3) (1994).  Those provisions were invalidated by 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) in the case of Gardner v. Derwinski, 1 Vet.App. 584 
(1991).  That decision was affirmed by both the United States 
Court of Appeals for the Federal Circuit, in Gardner v. 
Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the United States 
Supreme Court, in Brown v. Gardner, 513 U.S. 115 (1994).

In March 1995, the Secretary published an interim rule 
amending 38 C.F.R. § 3.358 to conform to the Supreme Court 
decision.  The amendment was made effective November 25, 
1991, the date the initial Gardner decision was issued by the 
Court of Veterans Appeals.  60 Fed. Reg. 14,222 (March 16, 
1995).  The interim rule was later adopted as a final rule, 
61 Fed. Reg. 25,787 (May 23, 1996), and codified at 38 C.F.R. 
§ 3.358(c) (1998).

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
benefits in the absence of evidence of VA negligence or an 
unforeseen event.  Pub. L. No. 104-204, § 422(a), 110 Stat. 
2926 (1996); see also VAOPGCPREC 40-97 (Dec. 31, 1997).

Since the claim herein was filed before October 1997, it must 
be adjudicated in accord with the earlier version of 
38 U.S.C.A. § 1151 and the May 23, 1996, final regulation.  
Thus, neither evidence of an unforeseen event nor evidence of 
VA negligence would be required in order for this claim to be 
granted.

As described above, the veteran did undergo a lobectomy and a 
pneumonectomy at a VA medical facility in the 1970's.  He 
currently has what some have described as a lung disease or 
defect, which they apparently consider to be secondary to his 
surgery.  In order to determine whether benefits under the 
provisions of 38 U.S.C.A. § 1151 may be awarded, however, it 
is necessary to determine not only whether any current lung 
disability arose from VA treatment, but also, if so, whether 
such a consequence was intended to result from or certain to 
result from that treatment.  In other words, even if it is 
found that currently claimed disability did, in fact, result 
from VA surgical treatment, entitlement to benefits under 
section 1151 would still depend upon whether such disability 
was, in sound medical judgment, deemed to be a necessary 
consequence of that surgery.  See Brown v. Gardner, supra, at 
n. 3, where the Supreme Court stated, "It would be 
unreasonable, for example, to believe that Congress intended 
to compensate veterans for the necessary consequences of 
treatment to which they consented . . . ."  This 
determination requires a high degree of medical expertise.  
The Board is not permitted to draw inferences as to medical 
causation or etiology without a solid foundation in the 
record.  See Rucker v. Brown, 10 Vet.App. 67, 74 (1997), 
citing Colvin v. Derwinski, 1 Vet.App. 171 (1991), and 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Accordingly, the veteran's records should be referred to an 
appropriate physician so that an opinion in this regard may 
be obtained.  Moreover, in order to ensure a fully informed 
opinion, it will also be necessary to confirm that the 
complete set of pertinent records has been associated with 
the claims file.  Therefore, an attempt to obtain any 
available operative report and pathology report from the 
surgeries in question will have to be accomplished.  

In addition to the foregoing, we note that the veteran 
indicated, in his February 1999 affidavit, that a number of 
private physicians have informed him that the surgery 
performed at the VA Hospital in question was unnecessary, and 
that one physician in particular advised him that he could 
anticipate continuous problems with infections as a result of 
the surgeries.  Pursuant to the holding of the Court in 
Robinette v. Brown, 8 Vet.App. 69 (1995), an application for 
benefits would be incomplete if the VA were put on notice of 
the likely existence of competent medical evidence that 
would, if true, be relevant to, or, indeed, necessary for, a 
full and fair adjudication of an appellant's claim, and VA is 
obligated to attempt to secure a complete application.  
Therefore, prior to entering a final decision on this matter, 
the veteran should be given an opportunity to produce written 
statements from those physicians whose opinions he believes 
would support his appeal.  

Under the circumstances described above, this case is 
remanded to the RO for the following action:  

1.  The RO should contact the veteran, through his 
representative, and ask for the submission of any 
available written opinions, by those physicians 
mentioned in the veteran's February 1999 affidavit, 
that he believes would support his claim. 

2.  The RO should attempt to obtain and associate 
with the claims file the operative report and any 
pathology report(s) from the lobectomy performed on 
the veteran at the Loch Raven VA Hospital in 
January 1971 and the pneumonectomy performed on him 
at that facility in March 1974.  The RO should also 
attempt to obtain the hospital/discharge summary 
for the hospitalization during which the 
pneumonectomy was performed.  In the event any of 
these requested records are unavailable, for 
whatever reason, certification as to their 
unavailability should be obtained from the 
individual responsible for maintaining them.  

3.  Upon completion of the above, the veteran's 
claims file should be referred to a VA physician 
knowledgeable in disorders of the lungs.  That 
person should review the record, and prepare a 
report which responds to the following question:  

Taking into account the condition of the 
veteran's lungs prior to the surgical 
procedures in January 1971 and March 1974, 
did any impairment affecting the lungs (to 
include any aggravation of a condition 
existing at the time those procedures were 
performed) arise from the surgeries that 
took place at those times, which was not 
intended to result from, or certain to 
result from, this treatment? 

In the event an examination of the veteran is 
deemed to be necessary in order to provide an 
answer to the question posed, that should be so 
arranged.  Furthermore, a complete rationale, with 
citation to pertinent records, should be provided 
with any opinion expressed, and a notation to the 
effect that the claims file, to include this 
Remand, has been reviewed by the individual 
providing the requested opinion should be made part 
of any report furnished.  In addition, this 
physician should comment on the nature of any 
technical problems that could arise during the 
course of a left upper lobectomy, which would 
require a pneumonectomy be performed instead.  

4.  Next, the RO should review all the evidence of 
record, and enter its determination with respect to 
the veteran's claim for benefits under 38 U.S.C.A. 
§ 1151 for pulmonary disability, to include 
consideration of his allegation with regard to lack 
of informed consent to the 1974 surgery .  If the 
veteran's claim continues to be denied, he and his 
representative should be furnished a supplemental 
statement of the case that addresses the evidence 
considered in the decision, including that which 
was added to the file since the last supplemental 
statement of the case was issued in April 1998.  
After providing the veteran and his representative 
an opportunity to respond, the case should then be 
returned to the Board for further appellate 
consideration, if otherwise in order.

By this Remand the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this Remand is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


